Title: To Thomas Jefferson from Arthur Campbell, 4 July 1797
From: Campbell, Arthur
To: Jefferson, Thomas


                    
                        Sir
                        Washington V. July 4th. 1797
                    
                    Peace being happily restored on the Western Frontier, I had form’d the design of living in quiet, the remainder of my days, that is to decline writing, or almost thinking, of politics. But again we see our Country verging to an eventful crisis. I am fill’d with anxiety respecting her liberty, and independence, lest they are lost, and with them the happiness of so many Millions of the human race, and all this thro’ the insidious  manœvres of our old foe. This may justify all to break silence, to do more, to prepare to act. Altho I cannot help feeling indignation, at some of the measures of the French Directory, relative to the United States: yet I am a thousand times more apprehensive of the measures of the British Ministry: If they can dissolve our connection with France; we of course will have to throw ourselves into the arms of England. A Treaty of Alliance with that Nation may only be a prelude to a restoration of monarchy, a hateful monarchy! under one of the Boobys of that Island. To arouse, and arm the Citizens of America, under the ostensible pretext of being guarded against the unjust enterprizes of France, may be a wise and judicious measure, because it will give us confidence in our own prowess, and make us formidable in the eyes of G. Britain, consequently awe them to respect our independence. France can have no real interest to molest us: but as far as we discover a partiallity to her Rival. She will be peacable, and friendly, if we will generally reciprocate the same dispositions. The difference of language, and manners, and many other considerations, will forever prevent a union with France; with G. Britain it might be otherwise; late injuries, and resentments forgot: The Moses’s and Joshua’s, that conducted the People to the promised land, all gone to rest: Not a few perverse and stiff-necked Americans, may then murmur for the Onions and Garlic of old England. The assiduous endeavours of the Patriot, will be steadily exerted, to avert so direful an event. For my own part, I can yet shoot a Rifle well to the mark. I have three Sons that can excel me, and there is some hundreds that will follow us, and all take the field, with alacrity, rather then become dependant on any nation upon Earth.
                    Sir, the above is intended as a private communication, it is the effusions of the hour, and to no other could they be offered, with greater propriety, than to him, to whom, all the old Whigs look up with confidence. With every sentiment of Respect & Esteem I am Sir Your most obedient servt.
                    
                        Arthur Campbell
                    
                